Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 9/25/2019. Claims 1-21 are currently pending and claims 1, 15, 17, and 21 are the independent claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
As per claim 21, it recites “A computer-readable recording medium having embodied thereon a program for executing the method of claim 17.”, Examiner would like to point out that par. [0122] of the specification of this application defines computer-readable medium to include “both computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another. A storage medium may be any available medium that may be accessed by a computer….such computer-readable media may include…any other medium that may be used to carry or store desired program code.”and as such, with broadest reasonable 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a module selecting unit configured to…”, “a module setting unit configured to…”, “a library unit configured to…”, and “a code generating unit configured to...”, in claim 1; “a code converting unit configured to…” in claim 8; “a state display unit configured to…” in claim 10: “a hardware diagnosing unit configured to…” in claim 14; and “a module selecting unit configured to…”, “a module setting unit configured to…”, and “a code generating unit configured to…” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
As per independent claims 1 and 15 and their dependent claims, the clam limitations “A module selecting unit, A module setting unit, A library unit, and A code generating unit” of claims 1 and 15; and the limitations “a code converting unit” in claim 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “A module selecting unit, A module setting unit, A library unit, and A code generating unit” of independent claims 1 and 15; and the limitations “a code converting unit” in claim 8, “a state display unit” in claim 10, and “a hardware diagnosing unit” in claim 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartz et al. (herein called Bartz) (US Patent 7,086,014 B1).


a module selecting unit configured to select the module component through a user interface (fig. 2 items 210, 220, col. 5 lines 33-37, 45-46, selection of available modules is displayed (user interface) and user selects module (select module component through user interface) and selected module is displayed in selected module region.); 
a module setting unit configured to input, through the user interface, a hardware configuration of the module component selected by the module selecting unit (fig. 2 item 230, col. 5 lines 66-col. 6 line 6, modules require system blocks to be implemented, modules may require special ports/hardware limiting which system block may be used for their implementation, and user module placement is performed to map/input/etc. system blocks to modules. As modules require special ports/hardware limiting system blocks and system blocks/are mapped/input/etc., the mapping/inputting of various system blocks to the module is inputting hardware configuration of the selected module.); 
a library unit configured to store a module code related to the module component (fig. 2 item 290, col. 9 lines 9-13, after circuit has been configured by the user, the system generates Application Program Interfaces/API’s, source code to implement the user's design, etc.); and 


As per claim 2, Bartz further anticipates: wherein the hardware configuration comprises assigning each pin of the selected module component to each pin of the main board or the microcontroller (col. 4 lines 25-30, col. 5 lines 10-20, col. 8 lines 20-55, user module pin-out workspace/GUI is used to connect/configure/etc. (assign) input/output pins of module/system blocks/etc. and microcontroller/target device/etc. (assign pins of selected module/user module/etc. to pins of microcontroller/target device/main board/etc.).).

As per claim 3, Bartz further anticipates: wherein, when the pin of the main board or the microcontroller assigned to the pin of the selected module component is changed, the module code is changed according to changed pin assignment (col. 5 lines 10-30, col. 9 lines 25-55, after device is configured/pins are configured/etc. (pin of 

As per claim 4, Bartz further anticipates: wherein the module setting unit allows only a pin of the main board or the microcontroller that is assignable to the pin of the selected module component to be selected (col. 4 lines 25-30, col. 5 lines 10-20, col. 8 lines 20-55, user module pin out workspace/GUI is used to configure/connect/assign/etc. pins of user module/system block/etc. and pins of microcontroller/target device/main board/etc.. As the pins of the user module/system block/etc. are configured/connected/assigned/etc. with pins of the microcontroller using the user module pin out workspace/GUI, only pins of microcontroller/mainboard/target device that are assignable/connectable/configurable/etc. to pins of the selected moduel/user module/etc. are allowed to be selected/configured/connected/assigned/etc.).

As per claim 5, Bartz further anticipates: wherein the hardware configuration comprises assigning an input/output unit of the module component to an input/output unit of the microcontroller (col. 4 lines 25-30, col. 5 lines 10-20, col. 8 lines 20-55, user module pin out workspace/GUI is used to configure/connect/etc. (assigning) input/output pins of user module/system block/etc. (input/output unit of module component) and 

As per claim 6, Bartz further anticipates: wherein the module code is automatically generated when the hardware configuration is completed in the module setting unit (col. 9 lines 25-55, source code files for realizing user modules within the system blocks is automatically generated after user has configured modules, parameters, interconnections, pin-outs, etc. and code is programmed into memory of target device/microcontroller to implement user module in hardware (module code is automatically generated when hardware configuration is completed in module setting unit and is stored in target device/microcontroller to implement user module in hardware).).

As per claim 7, Bartz further anticipates: wherein the module selecting unit allows only a module component compatible with a type of the main board to be selected (col. 5 lines 55-col. 6 lines 10, modules are mapped to system blocks so they are realized within microcontroller/mainboard/etc., modules require special ports/hardware limiting system blocks that may be used for their implementation, and user requests potential position/placement for module and possible placements are automatically determined based on available resources, types of programmable system blocks required, etc.. As the modules required special ports/hardware/etc. and are positioned/placed/mapped/etc. to system blocks to be implemented in microcontroller/mainboard, and positioning/placement/mapping is only 

As per claim 8, Bartz further anticipates: a code converting unit configured to change the driving code that is written into a code compatible with the main board or the microcontroller, according to the main board or the microcontroller (col. 9 lines 10-55, after circuit has been configured by user, source code, API’s, etc. is automatically generated and programmed into memory of target device/microcontroller to realize user modules within system blocks (driving code/source code is changed/generated into code compatible with/programmed into memory of microcontroller/main board/target device, according to microcontroller).).

As per claim 9, Bartz further anticipates: wherein the library unit is further configured to store the module code in an external server connected to a network (col. 5 lines 20-30, col. 9 lines 38-45, after user has configured device, source code is generated and directory window provides listing of source code/API files generated that a user may further edit, and generated files/module code is programmed into/stored in memory of target device/microcontroller/external server connected to network/target 

As per claim 10, Bartz further anticipates: a state display unit configured to display as graphics a connection state between the main board and the module component connected to the main board (col. 6 lines 1-10, 40-65, user module placement is performed to map user module to system block such that user module is realized within microcontroller/main board, and user places selected modules via display that shows valid positions/placements/etc., prunes out invalid placements, and if potential placement involves a system block that has already been used by another user module then the place is grayed out indicating that this placement is only valid if the resources were vacant, thereby allowing a user to see all possible placements (display as graphics connection state/valid/invalid/grayed out placements/connections/etc. between microcontroller/main board/system blocks and module.).).

As per claim 11, Bartz further anticipates: wherein the hardware configuration comprises assigning each pin of the selected module component to each pin of the main board or the microcontroller (col. 4 lines 25-30, col. 5 lines 10-20, col. 8 lines 20-55, user module pin-out workspace/GUI is used to connect/configure/etc. (assign) input/output pins of module/system blocks/etc. and microcontroller/target device/etc. 
wherein the module setting unit is further configured to provide an alarm when each pin of the module component is redundantly assigned to each pin of the main board or the microcontroller (col. 6 lines 57-62, if placement involves system block already used/placed by another module (redundantly assigned to pin of microcontroller)  then the icon is grayed out indicating the placement is only valid if the resources were vacant (provide an alarm when pins are redundantly assigned).).

As per claim 12, Bartz further anticipates: wherein the alarm is generated when the pin of the main board or the microcontroller is selected for the pin of the selected module component (col. 4 lines 25-30, col. 5 lines 10-20, col. 6 lines 57-62, col. 8 lines 20-55, users place/connect/etc. modules and microcontrollers/main board/etc. by connecting input/output pins of modules and microcontrollers/etc., user module pin-out workspace/GUI is used to place/connect/configure/etc. input/output pins of module/system blocks/etc. and microcontroller/target device/etc., and if placement involves system block already used/placed by another module(pin of microcontroller/main board is selected for pin of selected module component) then the icon is grayed out (alarm is generated) indicating the placement is only valid if the resources were vacant).

As per claim 13, Bartz further anticipates: wherein the alarm is displayed on the state display unit at a position of a pin that is redundantly assigned (col. 6 lines 57-62, if 

As per claim 15, it recites a system having similar limitations to the system of independent claim 1 and dependent claim 2 and is therefore rejected for the same reasoning as claims 1 and 2, above. 

As per claim 16, Bartz further anticipates: wherein each pin of the module component and each pin of the microcontroller or the main board are pins related to input/output (col. 4 lines 25-30, col. 5 lines 10-20, col. 8 lines 20-55, pins of module and microcontroller/main board are input/output pins/related to input/output.).

	As per claim 17, it recites a method having similar limitations to the system of claim1, and further recites wherein the code generating step comprises automatically generating the driving code by using a pre-written module code related to the module component, and Bartz further anticipates: 
wherein the code generating step comprises automatically generating the driving code by using a pre-written module code related to the module component (col. 5 lines 20-25, 35-36, col. 9 lines 8-13, 25-30, user module is accessible pre-configured function 
As such, claim 17 is rejected for the same reasoning as claim 1 above, in further view of Bartz col. 5 lines 20-25, 35-36, col. 9 lines 8-13, 25-30.

As per claims 18 and 19, they recite methods having similar limitations to the systems of claims 2 and 11, respectively, and are therefore rejected for the same reasoning as claims 2, 11, respectively, above. 
	
As per claim 21, it recites a computer-readable recording medium having similar limitations method of claim 17, and is therefore rejected for the same reasoning as claim 17, above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

	Claims 14 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartz et al. (herein called Bartz) (US Patent 7,086,014 B1) and Kim (US Patent 7,401,003 B2).

As per claim 14, while Bartz teaches automatically determining possible placements/connections of modules and system blocks/microcontroller/hardware device/etc. so that modules may be connected to system blocks/microcontroller/hardware device/target device, and as such teaches determining/diagnosing connections of the microcontroller/target device/hardware device (ex: col. 5 lines 55-col. 6 line 60), it does not explicitly state that the diagnosing/determining is done by uploading a diagnostic program, and as such does not explicitly state, however Kim teaches:
hardware diagnosing unit configured to upload a diagnostic program, which is pre-written to diagnose a connection state of the hardware device, to the hardware device (col. 2 lines 25-30, col. 3 lines 25-40, automatic diagnosis unit/automatic diagnosis program automatically periodically diagnoses connected devices to determine their software and hardware states and outputs/transfers results to host (upload diagnostic program/unit/pre-written diagnostic program to hardware device/connected device to diagnose hardware state/software state/etc. and output/transfer results to host). As Bartz teaches automatically determining connections/hardware/software state of target device/microcontroller so user may configure input/output/make connections between modules and microcontroller/system blocks/etc., it is obvious that the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add hardware diagnosing unit configured to upload a diagnostic program, which is pre-written to diagnose a connection state of the hardware device, to the hardware device, as conceptually taught by Kim, into that of Bartz because these modifications allow for an effective and efficient method of determining connections of the target device/microcontroller/hardware device/etc. thereby allowing a user to connect modules to the system blocks/microcontroller/etc. without making errors by attempting to make unavailable/incorrect/etc. connections thereby helping to ensure that the program operates as intended.

	As per claim 20, it recites a method having similar limitations as the system of claim 14 and is therefore rejected for the same reasoning as claim 14, above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193